IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILLIE D. SCALES JR.,                 : No. 487 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
MORGAN-COLLINS, INC., ANDRE B.        :
COLLINS, LORI J. WALKER, CHRIS A.     :
PORBORSKY, JEREMY D. SMITH AND        :
TIFFANY M. SNEDEGAR,                  :
                                      :
                     Respondents      :


WILLIE D. SCALES JR.,                 : No. 488 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
MORGAN COLLINS INC., ANDREW B.        :
COLLINS, LORI J. WALKER, CHRIS A.     :
PORBORSKY, JEREMY D. SMITH AND        :
TIFFANY M. SNEDEGAR,                  :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.